UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K/A Amendment No. 1 þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2009 OR  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto. Commission File Number 001-33002 L-1 IDENTITY SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 02-0807887 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 177 Broad Street, 12th Floor, Stamford, CT 06901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203)-504-1100 Securities registered pursuant to Section12(b) of the Act: Common Stock $.001par value NYSE Securities registered pursuant to Section12(g)of the Act: None Indicate by a check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.  Yes þ No Indicate by a check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.  Yes þ No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes  No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference into PartIII of this Form10-K or any amendment to this Form10-K. þ Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler þ Acceleratedfiler o Non-acceleratedfiler  (Do not check if a smaller reporting company) Smallerreportingcompany  Indicate by a check mark whether the Registrant is a shell Company (as defined in Rule12b-2). o Yes þ No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June30, 2009, was approximately $579.6million. As of February 25, 2010, the registrant had 92,266,210shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information contained in the Proxy Statement for the 2010 Annual Meeting of Stockholders of the registrant is incorporated by reference into PartIII of this Form10-K. EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10−K/A for the fiscal year ended December 31, 2009 of L-1 Identity Solutions, Inc. (the “Company”) is being filed solely to furnish the information required by Item 201(d) of Regulation S-K, Equity Compensation Plan Information, in the specified tabular formatin Part II, Item 5: Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities of the
